Title: From George Washington to George Measam, 14 January 1779
From: Washington, George
To: Measam, George


  
    sir.
    Head Quarters [Philadelphia] 14th Jany 1779.
  
I have authorised General Huntington, to draw—either as much of the new imported Cloathing as will supply his present deficiency—or the full quantity for his whole brigade—on condition in the latter case of his returning into store such partial distribution as he may already have received—You will therefore upon his producing proper Returns furnish him agreeably thereto—and in case of his drawing for his whole brigade—receive into Store—such new Cloathing as may already have been delivered to them. I am &c.
